United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JERRY L. PETTIS MEMORIAL VETERANS
AFFAIRS MEDICAL CENTER,
Loma Linda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2134
Issued: September 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2011 appellant, through her counsel, filed a timely appeal from an
August 7, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 7, 2011 decision, OWCP received additional evidence. The Board
may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
on and after August 20, 2009 causally related to her accepted August 22, 2003 employment
injuries.
On appeal, counsel contends that OWCP erred in developing the claim as one for a
recurrence of disability; rather counsel believes it should have been handled as a termination
claim. He further contends that, if the case is properly handled as a recurrence, appellant has
clearly met her burden of proof to establish a recurrence or at the least to create a conflict in
medical evidence. If appellant has not met her burden of proof, counsel points to those situations
where causal relationship can be inferred when the recurrence takes place within 90 days of a
return to work.
FACTUAL HISTORY
On August 22, 2003 appellant, then a 45-year-old diagnostic radiologic technician, filed a
traumatic injury claim alleging that on that day she injured her lower back when she stumbled.3
OWCP accepted the claim for aggravation of L5-S1 spondylolisthesis, aggravation of acquired
spondylolisthesis, deviated nasal septum, scar conditions and fibrosis of the skin, closed nasal
bone fracture, which was expanded to include a consequential right knee sprain.4 Appellant
stopped work the day of the injury and was thereafter placed on the periodic rolls. She returned
to a limited-duty job on May 16, 2005 and stopped work on May 20, 2005. Appellant returned
to work on May 23, 2005 for four hours, but stopped again on May 24, 2005. OWCP continued
to pay compensation through the periodic rolls.
On December 17, 2008 OWCP referred appellant for a second opinion evaluation with
Dr. John Pierce Conaty, a Board-certified orthopedic surgeon, for an assessment of her medical
condition, extent of disability and appropriate treatment. On January 9, 2009 Dr. Conaty, based
upon a physical examination and review of the medical record and statement of accepted facts,
concluded that appellant continued to suffer from residuals of her accepted employment-related
condition but was capable of working eight hours with restrictions. He approved appellant’s
referral to vocational rehabilitation, within the noted restrictions. A work capacity evaluation
form dated January 10, 2009 found that appellant could sit up to six hours, walk and stand for
four hours, stoop for up to one hour, with no lifting, pushing or pulling more than 10 pounds for
up to one hour.
OWCP referred appellant to vocational rehabilitation on April 7, 2009. On June 22, 2009
the employing establishment offered appellant the position of medical support assistant working
eight hours per day based on the work restrictions provided by Dr. Conaty. According to the
rehabilitation counselor, appellant believed that she would not be able to sustain working at this
3

OWCP assigned claim number xxxxxx088.

4

OWCP combined claim number xxxxxx088 with claim number xxxxxx431, with the former number as the
master file number. Under claim number xxxxxx321 it accepted that appellant sustained lumbosacral strain due to a
July 10, 2002 traumatic injury.

2

position due to pain of getting in and out of a chair and asked that the job description be
forwarded to her treating physician. The rehabilitation counselor reportedly tried to comply but
could not reach the treating physician. With no changes in the job description, the position was
again offered to appellant by letter of July 24, 2009.
Appellant accepted the position offered by the employing establishment and returned to
work on August 3, 2009. After her first day at work, according to the rehabilitation counselor’s
report, appellant stated that she was in “horrendous pain … the worst pain she had ever been in
before.” She also found the room to be too small and the chair to be “hideous.” The
rehabilitation counselor reported the probability of successful return to work was guarded. She
noted that appellant was “annoyed that attempts [were] being made again to return her to work
because she [said] she [would] have to go through an ordeal of pain while she [attempted] to
return to work.”
Appellant was monitored in her new employment daily and according to the report from
the rehabilitation counselor there were regular complaints from appellant that the chair was
uncomfortable, the wheels of the chair did not roll easily enough, the room was too small, the
door was too hard to push open and she had nothing to do. The employing establishment
provided an ergonomic assessment by Monica Fry, an Agency Industrial Hygienist/Ergonomics
Assessor, and found her worksite to be appropriate but that appellant was sitting with her “left
leg over the right leg at the thigh.” Appellant was advised that she would need to sit
“ergonomically correct” in her chair. The employing establishment agreed to find appellant an
office without a door and one with a tiled floor to allow the chair to move more easily. Despite
the efforts of the employing establishment, the report concluded that the probability of successful
return to work was “poor.”
Appellant advised the rehabilitation counselor that she did not go to work on Friday,
August 21, 2009 due to extreme pain. She submitted an August 21, 2009 work status form
completed by Christopher Cody Blanchfield, a nurse practitioner, indicating that appellant was
disabled from work for the period August 21 to 31, 2009 due to incapacitating injury or pain.
Appellant was off work again through September 6, 2009 and after Labor Day returned to
work on September 8, 2009. The rehabilitation counselor reported that appellant submitted a
work status report of that date by Dr. Guirguis S. Hanna, a Board-certified physiatrist, who
placed her off work from September 9 through 18, 2009 for uncontrolled symptoms.
Appellant submitted a claim for wage-loss compensation (Form CA-7) requesting leave
buyback for the period August 21 to September 7, 2009.
In August 21, 2009 progress notes, Dr. Stacie A. Cruz, a treating Board-certified family
practitioner, diagnosed degeneration of lumbar or lumbosacral intervertebral disc and provided
physical findings. A review of systems was positive for back pain and tingling. Dr. Cruz found
that appellant was totally disabled from work for the period August 21 to 31, 2009.
In an August 31, 2009 progress note, Dr. Hanna indicated that appellant was seen for
complaints of low back pain. Diagnoses included spinal stenosis of the lumbar region, lumbar
radiculopathy and degeneration of lumbar intervertebral disc. Appellant related having difficulty

3

sitting at work and that she felt worse after going back to work. A physical examination of the
lumbar back revealed tenderness, pain and decreased range of motion, a slightly abnormal gait
and decreased lower extremity sensation. Dr. Hanna placed appellant off work for the period
August 31 to September 6, 2009 due to uncontrolled symptoms.
A September 9, 2009 industrial work status form from a Dr. Renu Mittal, a treating
Board-certified orthopedic surgeon, placed appellant off work from September 9 to 18, 2009.
No reasons were provided for the disability.
A September 24, 2009 industrial work status form from Dr. Patricia Gayle McGhee, a
treating Board-certified family practitioner, indicated that appellant was unable to work from
September 21 to October 5, 2009 due to “uncontrolled symptoms.”
OWCP granted appellant’s request to change physicians to Dr. Jacob E. Tauber, a
treating Board-certified orthopedic surgeon.
In a letter dated October 5, 2010, OWCP informed appellant of the evidence required to
support a recurrence of disability where an employee returns to light-duty work.
On December 17, 2009 Dr. Tauber conducted a physical examination and diagnosed L4-5
and L5-S1 spondylolisthesis with sciatica. A physical examination revealed that appellant was
able to ambulate but with severe pain, severely limited lumbar motion, decreased pinprick in
both feet, straight leg raising elicited low back pain, intact deep tendon reflexes and intact motor
strength. Dr. Tauber opined that she had significant lumbar spine pathology and was temporarily
totally disabled. He noted that appellant’s claim had been accepted for aggravation of
preexisting spondylolisthesis at the L5-S1 level but that it should have been accepted for both
L4-5 and L5-S1. Dr. Tauber recommended an MRI scan of the lumbar spine and a nerve
conduction study of her back and lower extremities. He also recommended a pain management
program for appellant as well as a psychiatric evaluation. Dr. Tauber believed she would be a
candidate for decompression and fusion of the L4-5 and L5-S1 levels.
An electrodiagnostic consultation report, dated February 16, 2010, was prepared by
Dr. Aaron Coppelson, Board-certified in electrodiagnostic medicine, physical medicine and
rehabilitation and pain management. Dr. Coppelson’s report reflected “no evidence of peripheral
neuropathy” and “no evidence of lumbar radiculopathy” in the bilateral lower extremities.
Dr. Tauber provided supplemental reports dated February 25 and March 25, 2010 in
which he reported that appellant was seen for back pain and remained temporarily totally
disabled.
On March 31, 2010 appellant submitted a CA-7 form for wage-loss compensation for the
period August 20, 2009 to March 31, 2010.
Following the second claim for wage-loss compensation, Dr. Tauber submitted
supplemental reports indicating that appellant continued to be in pain, her status was unchanged
and she remained temporarily totally disabled. On September 30, 2010 appellant was seen by
Dr. Tauber for pain on coughing who found that her physical condition was unchanged.

4

By decision dated November 18, 2010, OWCP denied appellant’s claim for a recurrence
of disability beginning August 20, 2009. It noted the reports of Dr. Cruz reflected that appellant
was not in any stress, that the neurological examination reflected normal gait but that her system
was positive for back pain and tingling. In Dr. Hanna’s report, OWCP found that there was a
decreased range of motion, tenderness and pain, diminished sensation in both lower limbs and an
abnormal gait. It noted that appellant was placed off work for uncontrolled symptoms. OWCP
noted there were no reasons given for the total disability slips from September 21, through
October 5, 2009. It further noted that Dr. Tauber found decreased sensation to pinprick in both
feet and severe pain and limited motion of the lumbar spine, but EMG and nerve conduction
studies found no evidence of peripheral neuropathy or lumbar radiculopathy. OWCP found that
she failed to establish a change in her job duties or an objective worsening of her condition.
A functional capacity evaluation was performed by Safety Works Medical, Inc.
Appellant was provided restrictions of “no lifting over 55 pounds from ground level. Limited
[or] prolonged standing, sitting or walking greater than 10 minutes without a change in position.”
On January 20, 2011 Dr. Tauber provided a supplemental report wherein he opined that
appellant’s disability was due to her severe pain, based on her physical examination and
abnormal magnetic resonance imaging (MRI) scan findings. He noted that her severe pain was
supported by decreased pinprick sensation in the dermatomal distribution. Dr. Tauber related
that appellant’s inability to tolerate long periods of sitting due to her severe pain is what prevents
her ability to work.
Appellant’s counsel provided Dr. Hanna with a list of physical restrictions for the
accepted position and requested a supplemental medical report. In a January 28, 2011 report,
Dr. Hanna stated that appellant was last seen on August 31, 2009 and noted her work restrictions.
Based on a review of the physical demands of the limited-duty job position and her objective and
subjective findings, he concluded that appellant could not perform the essential job demands due
to her residual impairment and the recommended work restrictions.
On February 15, 2011 appellant, through counsel, requested reconsideration. Counsel
claimed that appellant was never fit to return to work in the first place and that the job offered by
the employing establishment was not suitable.
On April 26, 2011 OWCP received Dr. Tauber’s April 18, 2011 report, in which he noted
that he had reviewed an April 14, 2011 functional capacity evaluation and provided findings
from the report.
OWCP received an April 14, 2011 supplemental report from Dr. Tauber, in which he
noted that appellant’s pain was progressing, straight leg testing was positive and there was pain
on motion and a June 29, 2011 report in which he indicated that appellant’s condition was
unchanged.
By decision dated August 7, 2011, OWCP denied modification. It reiterated counsel’s
argument but found that appellant had failed to provide sufficient medical evidence to support
disability and wage loss.

5

LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.5
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.6 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he or she hurts too much to work, without objective findings of
disability being shown, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.7 The Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the
specific dates of disability for which compensation is claimed. To do so would essentially allow
employees to self-certify their disability and entitlement to compensation.8
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.9
OWCP’s procedures state that a recurrence of disability includes a work stoppage caused
by a spontaneous material change, demonstrated by objective findings, in the medical condition
that resulted from a previous injury or occupational illness without an intervening injury or new
exposure to factors causing the original illness. It does not include a condition that results from a
new injury, even if it involves the same part of the body previously injured.10
Regarding recurrent disability within 90 days of a return to employment, the procedure
manual provides as follows:
5

K.S., Docket No. 08-2105 (issued February 11, 2009); Richard A. Neidert, 57 ECAB 474 (2006); Terry R.
Hedman, 38 ECAB 222 (1986).
6

See Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Id.

8

Id.

9

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008); Hubert Jones, Jr., 57 ECAB 467 (2006); Phillip L. Barnes,
55 ECAB 426 (2004).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997).

6

“a. Burden of Proof. The claimant is not required to provide the same evidence as
for a recurrence claimed long after apparent recovery and return to work.
Therefore, in cases where recurring disability for work is claimed within 90 days
or less from the first return to duty, the focus is on disability rather than causal
relationship.
“b. Disability for Work. Assuming the requirements described in paragraph 5
above concerning causal relationship are met, the CE [claims examiner] should
ask the employee to submit a Form OWCP-5 and/or narrative statement from the
attending physician which describes the duties which the employee cannot
perform and the demonstrated objective medical findings that form the basis for
renewed disability for work.”11
Paragraph five of OWCP’s procedures, which is applicable to a recurrence of a medical
condition within 90 days of release from medical care, provides that, “The CE may accept the
attending physician’s statement supporting causal relationship between the claimant’s current
condition and the accepted condition, even if the statement contains no rationale unless” there is
clear evidence of an intervening injury, an intervening decision, the claim was originally
accepted for a temporary aggravation of a preexisting condition or the renewed claim involves a
different diagnosis from the accepted condition.12
ANALYSIS
OWCP accepted that in August 2003 appellant sustained aggravation of L5-S1
spondylolisthesis, aggravation of acquired spondylolisthesis, deviated nasal septum, scar
conditions and fibrosis of the skin, closed nasal bone fracture and a consequential right knee
sprain and paid wage-loss compensation for hours of work missed. Appellant returned to work
in 2005 but was returned to the periodic rolls shortly thereafter.
In 2008, appellant was seen by the second opinion physician, Dr. Conaty who found
appellant able to work for eight hours a day with restrictions. Based on Dr. Conaty’s restrictions,
the position of medical support assistant was offered to appellant. Appellant accepted in writing
the written offer of employment and returned to work on August 3, 2009. She worked in that
limited-duty position until August 20, 2009 at which point she stopped working. Appellant again
briefly returned to work on September 8, 2009 but stopped again on September 9, 2009.
In support of her request to return to total disability and full compensation benefits,
appellant relies on reports of various treating physicians. In order to meet her burden of proof,
she must show either a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty requirements. There is no suggestion that the nature or
extent of the light-duty requirements changed. This case revolves solely on the issue of whether
appellant has established a change in the nature and extent of the accepted conditions.

11

Id. at Chapter 2.1500.6(a) and (b) (January 1995).

12

Id. at Chapter 2.1500(5)(a) (May 2003).

7

Appellant submitted reports from Drs. Cruz and McGhee indicating that appellant was
disabled for work. Dr. Cruz, in an August 21, 2009 progress note, diagnosed lumbar or
lumbosacral intervertebral disc degeneration and concluded that appellant was totally disabled
from work for the period August 21 to 31, 2009. She provided physical findings and concluded
that appellant was disabled from working. On September 24, 2009 Dr. McGhee indicated that
appellant was unable to work from September 21 to October 5 2009 due to uncontrolled
symptoms. Neither, Dr. Cruz nor Dr. McGhee provided any opinion as to the cause of
appellant’s disability. The Board has held that medical evidence that does not address the cause
of a claimant’s disability is of diminished probative value.13 Thus the reports from Drs. Cruz and
McGhee are insufficient to establish disability for the period August 21 to 31, 2009 and
September 21 to October 5, 2009 due to the accepted employment injuries. Further, although
these reports suggest that appellant was having pain sufficient to warrant a return to total
disability, for these conditions to return her to compensation it must be established that they were
related to the accepted conditions. Neither lumbar nor lumbosacral intervertebral disc
degeneration were accepted conditions. Appellant’s accepted back conditions were aggravation
of L5-S1 spondylolisthesis and aggravation of acquired spondylolisthesis. Thus the reports from
Drs. Cruz and McGhee are insufficient to establish a recurrence of the accepted employment
injuries.
Appellant also submitted progress notes and reports from Dr. Hanna, a treating Boardcertified physiatrist, who diagnosed lumbar spinal stenosis, lumbar radiculopathy and lumbar
intervertebral disc degeneration. Dr. Hanna placed her off work for the period August 31 to
September 17, 2009 due to uncontrolled symptoms but also did not provide any reason for her
need to be off work. Without such specificity, this report is insufficient to meet the burden of
proof necessary to establish a recurrence.
The form report from Mr. Blanchfield, a nurse practitioner, has no probative medical
value in establishing appellant’s recurrence claim. A nurse practitioner is not a physician as
defined under FECA.14
The record also contains reports from Dr. Tauber diagnosing L4-5 and L5-S1
spondylolisthesis with sciatica, providing physical findings and supporting appellant’s claim for
disability. On December 17, 2009 Dr. Tauber found appellant to be temporarily disabled due to
significant lumbar spine pathology. Subsequent supplemental reports indicated that appellant
was seen by him for back pain and that she remained temporarily disabled from working. On
January 20, 2011 Dr. Tauber attributed her disability to her severe pain which he found was
supported by a physical examination and abnormal MRI scan findings. He opined that appellant
was unable to perform her light-duty job due to her inability to tolerate long periods of sitting as
a result of her severe pain. The Board has consistently held that pain is a symptom, not a
13

A.D., 58 ECAB 149 (2006); Ellen L. Noble, 55 ECAB 530 (2004).

14

See B.B., Docket No. 09-1858 (issued April 16, 2010); L.D., 59 ECAB 648 (2008); G.G., supra note 2;
David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).

8

compensable medical diagnosis.15 Further, Dr. Tauber did not provide sufficient rationale
explaining how appellant’s diagnosed conditions and disability commencing August 20, 2009
were causally related to the accepted conditions of August 22, 2003. Thus his opinion is of little
probative value these reasons.16 For these reasons, the Board finds that Dr. Tauber’s reports are
insufficient to establish appellant’s claim.
In a January 28, 2011 report, Dr. Hanna stated that appellant was last seen on August 31,
2009 and noted her work restrictions. Based on a review of the physical demands of the limitedduty job position and her objective and subjective findings, he concluded that she was unable to
perform the essential job duties of the modified position. While Dr. Hanna opined that
appellant’s recurrence of disability was due to her inability to perform the light-duty job, he did
not provide any rationale or explanation supporting his conclusion and thus his opinion is of little
probative value.17 The opinion of a physician supporting causal relationship must be one of
reasonable medical certainty that the condition for which compensation is claimed is causally
related to federal employment and such relationship must be supported with affirmative
evidence, explained by medical rationale and be based upon a complete and accurate medical
and factual background.18 As Dr. Hanna failed to do this, his reports are insufficient to support
appellant’s burden of proof.
Appellant’s counsel has argued that the provision for recurrences within 90 days of return
to work should apply thereby relaxing the need for the medical evidence to support causal
relationship. The Board disagrees. OWCP’s procedure manual states this section applies in
cases where recurring disability for work is claimed within 90 days or less from the “first return
to duty.”19 Appellant’s accepted work injury occurred on August 23, 2003. Since then she
returned to work on May 16, 2005 and worked through May 20, 2005. Appellant again returned
to work on May 23, 2005 and stopped work on May 24, 2005. She returned to work again on
August 3 through 20, 2009 and worked again from September 8 through 9, 2009. As this is not
appellant’s “first return to duty,” this section is not applicable.
Counsel further argues that this case should have been handled as a termination of
benefits rather than a recurrence. He contends the burden of proof remained with OWCP as
appellant had never successfully returned to full duty. The Board finds this case is properly
adjudicated as a recurrence. There are situations where a claimant returns to work for a short
period of time and in those cases the Board has found that the burden remained with OWCP.20
Here appellant had accepted the employing establishment light-duty position in writing and had
returned to work from August 3 to 20, 2009 and again from September 8 to 9, 2009. The facts of
this case are distinguishable from that line of cases.
15

C.F., Docket No. 08-1102 (issued October 10, 2008); Robert Broome, 55 ECAB 339 (2004).

16

See Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

17

Albert C. Brown, 52 ECAB 152 (2000).

18

Conard Hightower, 54 ECAB 796 (2003).

19

Supra note 11.

20

Fred Reese, 56 ECAB 568 (2005); Janice Migut, 50 ECAB 166 (1998).

9

As discussed above, appellant failed to provide evidence establishing that her disability
was due to the accepted conditions of aggravation of L5-S1 spondylolisthesis, aggravation of
acquired spondylolisthesis, deviated nasal septum, scar conditions and fibrosis of the skin, closed
nasal bone fracture and a consequential right knee sprain and consequently failed to meet her
burden. The record contains no report from her treating physician describing the duties she
could not perform or noting any objective evidence other than pain which would support
disability. In accordance with Board case law, in order to establish a recurrence of disability due
to a worsening of her condition, appellant must establish a change in the light-duty position
(which has not been alleged) or a change in the nature and extent of her accepted injury-related
condition such that she can no longer perform her light-duty employment.21 Appellant failed to
meet that burden.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability on and after August 20, 2009 causally related to her accepted August 22, 2003
employment injuries.

21

Richard A. Neidert, 57 ECAB 474 (2006); see J.F., 58 ECAB 124 (2006); Sherry A. Hunt, 49 ECAB 467
(1998); Glenn Robertson, 48 ECAB 344 (1997).

10

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 7, 2011 is affirmed.
Issued: September 26, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

